DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 10 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 18, 2021.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 17, 2019 has been considered by the Examiner.
Claim Objections
Claims 4 and 5 are objected to because of the following informalities:  Applicant may wish to add “the” before “first portion” at claim 4, and also before “second portion” at claim 5.  Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the third portion including a set of the plurality of first engagement features” (see para 0039 of the specification) must be shown or the features canceled from the claim.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-9 are rejected under 35 U.S.C. 103 as being unpatentable over Fickelscher (US 4,969,376).
Fickelscher discloses and shows in Figs. 1-4, for example, a hybrid gear comprising: 
a first portion (6) having a plurality of first engagement features, the plurality of first engagement features (8) being formed from a first material and having a first stiffness; and 
a second portion (12) of the hybrid gear connected to the first portion, the second portion including a plurality of second engagement features (14) in intermeshing arrangement with the plurality of first engagement features, the plurality of second engagement features being formed from a second material distinct from the first material and having a second stiffness (distinct and having a second stiffness compared to the first stiffness in that the second material is flexible compared to the first material); 
wherein the first stiffness of the plurality of first engagement features is within 20% of the second stiffness of the plurality of second engagement features.
Fickelscher does not specify the ranges of the stiffness of the first and second materials.  However, the relative stiffness between the two materials may be determined through the use of routine experimentation during the engineering design process to optimize the functionality of the gear, suited to the intended use and desired qualities of said gear.  Such experimentation yields an obvious choice of range absent unpredictable results.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Fickelscher where the two materials have a stiffness within 20% of each other, as the stiffness may be optimized to the desired operational parameters through the use of routine experimentation. A person of ordinary skill in the art undertaking such 
Regarding claim 3, the first stiffness is greater than second stiffness.
Regarding claim 4, the first portion (6) includes a hub portion and the second portion (12) includes a web portion.
Regarding claim 5, a third portion (1) is coupled to the second portion, the third portion being formed from a third material having a third stiffness.
Regarding claim 6, the third stiffness is greater than the second stiffness (second portion is more flexible than the third portion).
Regarding claim 7, Fickelscher does not describe the stiffness or material choice for the first and third materials.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the third stiffness to be different from the first stiffness since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as matter of design choice. See MPEP 2144.07 and In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
Regarding claim 8, the third stiffness is different from the second stiffness, Fickelscher does not describe the stiffness or material choice for the first and third materials.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the third stiffness to be different from the first stiffness since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as matter of design choice. See MPEP 2144.07 and In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
claim 9, the third portion (1) has an outer rim including having a plurality of gear teeth about in inner circumference, the third portion including a set of a plurality of first engagement features (2) and the second portion including a set of the plurality of second engagement features (16) in intermeshing arrangement with the set of the plurality of first engagement features of the third portion. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Isaka (US 2018/0142764).
Isaka discloses and shows hybrid gear comprising: 
a first portion (13) having a plurality of first engagement features (13a), the plurality of first engagement features being formed from a first material and having a first stiffness; and 
a second portion (14) of the hybrid gear connected to the first portion, the second portion including a plurality of second engagement features (14a) in intermeshing arrangement with the plurality of first engagement features, the plurality of second engagement features being formed from a second material distinct from the first material and having a second stiffness; 
wherein the first stiffness of the plurality of first engagement features is within 20% of the second stiffness of the plurality of second engagement features (the gears formed of the same material).
Regarding claim 2, the first stiffness is equal to the second stiffness (the gears formed of the same material).
Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Fickelscher, as applied to claim 1, in view of Preus (DE102009037624).
Fickelscher discloses and shows the invention of claim 1 as described elsewhere above.  Fickelscher does not show each of the plurality of first engagement features includes a first tooth and a second tooth separated by a hollowed area.  Preus teaches a gear where each of the plurality of first engagement features includes a first tooth and a second tooth separated by a hollowed area.  This configuration ensures backlash-free transmission.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention modify the first portion of the gear assembly to where each of the plurality of first engagement features includes a first tooth and a second tooth separated by a hollowed area to ensure a backlash-free transmission as taught by Preus.
Regarding claim 12, the first tooth and the second tooth are symmetrical.
Regarding claim 13, the first tooth has a first bending stiffness and the second tooth has a second bending stiffness, at least one of the first bending stiffness and the second bending stiffness being within 20% of the second stiffness of the plurality of second engagement features (the first and second teeth having the same shape and made from the same material).
Regarding claim 14, the first bending stiffness is equal to the second bending stiffness (the first and second teeth having the same shape and made from the same material).
Regarding claim 15, a geometry of the hollowed area is selected to control a bending stiffness of at least one of the first tooth and the second tooth (see Preus, para. 0012 of the English translation).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY RUSHING, JR whose telephone number is (571)270-0501.  The examiner can normally be reached on Monday - Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BOBBY RUSHING, JR/            Primary Examiner, Art Unit 3658